                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 ANTHONY JAKES,

                        Plaintiff,                   Case No. 19-cv-02204

                  v.                                 Hon. Manish S. Shah

 KENNETH BOUDREAU et al.,                            Hon. Sheila M. Finnegan

                        Defendants.



                        JOINT STATUS REPORT ON DISCOVERY

       NOW COME all parties, by their undersigned counsel, and submit the following joint

status report on discovery:


                          DISCOVERY COMPLETED THUS FAR

           1) All parties have served their Mandatory Initial Discovery Pilot Project

   disclosures.

           2) Plaintiff issued his first set of Requests for Production to Defendant City in

   September, followed by Interrogatories and Requests for Production to all Defendants in

   October.

           3) Defendant City responded to Plaintiff’s first set of Requests for Production.

           4) Defendants’ responses to Plaintiff’s additional discovery requests have not yet

   come due.

                              DISCOVERY LEFT TO COMPLETE

           1) The parties contemplate additional written discovery to issue and then to begin

   conducting depositions.
                            UNRESOLVED LITIGATION ISSUES

           1) Consistent with the schedule set at the last status hearing, the City moved for

   bifurcation on October 18 before Judge Shah and Plaintiff filed his Response on November

   5. After Defendant City files its Reply on November 12, the Motion for Bifurcation will be

   fully briefed.

           2) Two of the individually named Defendants to this suit, Michael Kill and Thomas

   Pack, were deceased prior to the filing of this lawsuit. Consistent with Judge Shah’s

   direction, an appropriate heir to Defendant Kill’s estate has been identified and she has been

   provided with proper notice of the suit.

           3) Defendant City has explored the possibility of stipulating to indemnifying any

   award against these two deceased Defendants, as has been done in another case against

   Defendant Kill, and Plaintiff is agreeable to that suggestion. The City has requested

   additional time to consider that stipulation.

           4) The parties have not yet agreed to a protective order in this case, but will do so

   shortly or, if they cannot agree, bring a motion to this Court’s attention.

           5) As discussed at the initial status hearing with this Court, the parties note that

   Plaintiff’s criminal co-defendant Arnold Day filed his own lawsuit on November 5, 2019 (19

   C 7286). That lawsuit includes allegations involving the murder investigation underlying

   this lawsuit, and there may be overlapping discovery issues between the two cases that will

   need to be addressed at a later time when the issues are sharpened.

       In light of the current status of discovery, the parties request that this Court reset the

status conference currently scheduled for November 12, 2019 to a date in mid-December.

Dated: November 8, 2019                                        Respectfully Submitted,
ANTHONY JAKES                                                 CITY OF CHICAGO

By: /s/ Russell Ainsworth                                     By: /s/ Jeffrey N. Givens
        One of His Attorneys                                          One of Its Attorneys

Arthur Loevy                                                  James G. Sotos
Jon Loevy                                                     Jeffrey N. Given
Russell Ainsworth                                             Sara J. Schroeder
Heather Lewis Donnell                                         Joseph M. Polick
Alison R. Leff                                                George J. Yamin, Jr.
LOEVY & LOEVY                                                 The Sotos Law Firm, P.C.
311 N. Aberdeen St., 3rd Floor                                141 W. Jackson Bld., Ste. 1240A
Chicago, IL 60607                                             Chicago, IL 60604
(312) 243-5900 (phone)                                        (630) 735-3300 (phone)
arthur@loevy.com                                              jsotos@jsotoslaw.com
jon@loevy.com                                                 jgiven@jsotoslaw.com
russell@loevy.com                                             sschroeder@jsotoslaw.com
heather@loevy.com                                             jpolick@jsotoslaw.com
alison@loevy.com                                              gyamin@jsotoslaw.com


KENNETH BOUDREAU, LOUIS CAESAR,
MICHAEL DELACY, KEN BURKE and
FRED BONKE

By: /s/ Brittany D. Johnson
        One of Their Attorneys

Eileen E. Rosen
Patrick R. Moran
Andrew J. Grill
Brittany D. Johnson
Rock, Fusco & Connelly, LLC
321 N. Clark St., Ste. 2200
Chicago, IL 60654
(312) 494-1000 (phone)
erosen@rfclaw.com
pmoran@rfclaw.com
agrill@rfclaw.com
bjohnson@rfclaw.com
                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2019, I caused the foregoing document to be
electronically filed, which will send a Notice of Electronic Filing to all counsel of record.

                                                                      /s/ Brittany D. Johnson
